UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 Commission File Number: 001-09913 KINETIC CONCEPTS, INC. (Exact name of registrant as specified in its charter) Texas 74-1891727 (State of Incorporation) (I.R.S. Employer Identification No.) 8023 Vantage Drive San Antonio, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (210) 524-9000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesX No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer X Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNoX Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock: 72,682,390 shares as of April 29, 2011 TABLE OF CONTENTS KINETIC CONCEPTS, INC. Page No. PART I. FINANCIAL INFORMATION 4 Item 1. FinancialStatements 4 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Earnings 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 36 PART II. OTHER INFORMATION 37 Item 1. Legal Proceedings 37 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 5. Other Information 40 Item 6. Exhibits 40 SIGNATURES 41 2 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934, which are covered by the "safe harbor" created by those sections. The forward-looking statements are based on our current expectations and projections about future events. Discussions containing forward-looking statements may be found in "Management's Discussion and Analysis of Financial Condition and Results of Operations," "Risk Factors," and elsewhere in this report. In some cases, you can identify forward-looking statements by terminology such as "may," "will," "should," "could," "predicts," "projects," "potential," "continue," "expects," "anticipates," "future," "intends," "plans," "believes," "estimates," or the negative of those terms and other variations of them or by comparable terminology. These forward-looking statements are only predictions, not historical facts, and involve certain risks and uncertainties, as well as assumptions.Actual results, levels of activity, performance, achievements and events could differ materially from those stated, anticipated or implied by such forward-looking statements.The factors that could contribute to such differences include those discussed under the caption "Risk Factors."You should consider each of the risk factors and uncertainties under the caption “Risk Factors” in our Annual Report on Form 10-K for the fiscal year ended December 31, 2010, among other things, in evaluating our prospects and future financial performance.The occurrence of the events described in the risk factors could harm our business, results of operations and financial condition.These forward-looking statements are made as of the date of this report.We disclaim any obligation to update or alter these forward-looking statements, whether as a result of new information, future events or otherwise. TRADEMARKS 3M™ Tegaderm™ is a licensedtrademark of 3M Company; Spirit Select™ is a licensedtrademark of Carroll Hospital Group, Inc.; GRAFTJACKET® is a licensed trademark of Wright Medical Technology Inc.; and Novadaq® and SPY® are licensed trademarks of Novadaq Technologies, Inc.Unless otherwise indicated, all other trademarks appearing in this report are proprietary to KCI Licensing, Inc. or LifeCell Corporation, their affiliates and/or licensors. The absence of a trademark or service mark or logo from this report does not constitute a waiver of trademark or other intellectual property rights of KCI Licensing, Inc. or LifeCell Corporation, their affiliates and/or licensors. 3 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS KINETIC CONCEPTS, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (in thousands) March 31, December 31, (unaudited) Assets: Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Deferred income taxes Prepaid expenses and other Total current assets Net property, plant and equipment Debt issuance costs, net Deferred income taxes Goodwill Identifiable intangible assets, net Other non-current assets $ $ Liabilities and Shareholders' Equity: Current liabilities: Accounts payable $ $ Accrued expenses and other Current installments of long-term debt Income taxes payable - Total current liabilities Long-term debt, net of current installments and discount Non-current tax liabilities Deferred income taxes Other non-current liabilities Total liabilities Shareholders' equity: Common stock; authorized 225,000 at 2011 and 2010, issued and outstanding 72,369 at 2011 and 71,996 at 2010 72 72 Preferred stock; authorized 50,000 at 2011 and 2010, issued and outstanding 0 at 2011 and 2010 - - Additional paid-in capital Retained earnings Accumulated other comprehensive income, net Shareholders' equity $ $ See accompanying notes to condensed consolidated financial statements. 4 Table of Contents KINETIC CONCEPTS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Earnings (in thousands, except per share data) (unaudited) Three months ended March 31, Revenue: Rental $ $ Sales Total revenue Rental expenses Cost of sales Gross profit Selling, general and administrative expenses Research and development expenses Acquired intangible asset amortization Operating earnings Interest income and other Interest expense ) ) Foreign currency gain (loss) ) Earnings before income taxes Income taxes Net earnings $ $ Net earnings per share: Basic $ $ Diluted $ $ Weighted average shares outstanding: Basic Diluted See accompanying notes to condensed consolidated financial statements. 5 Table of Contents KINETIC CONCEPTS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (in thousands) (unaudited) Three months ended March 31, Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Amortization of convertible debt discount Depreciation and other amortization Provision for bad debt Write-off of deferred debt issuance costs Share-based compensation expense Deferred income tax benefit ) ) Excess tax benefit from share-based payment arrangements ) ) Change in assets and liabilities: Decrease in accounts receivable, net Decrease (increase) in inventories, net ) Decrease (increase) in prepaid expenses and other ) Increase (decrease) in accounts payable ) Increase (decrease) in accrued expenses and other ) Increase in tax liabilities, net Decrease in deferred income taxes, net ) ) Net cash provided by operating activities Cash flows from investing activities: Additions to property, plant and equipment ) ) Decrease (increase) in inventory to be converted into equipment for short-term rental ) Dispositions of property, plant and equipment Increase in identifiable intangible assets and other non-current assets ) ) Net cash used by investing activities ) ) Cash flows from financing activities: Repayments of long-term debt, revolving credit facility and capital lease obligations ) ) Proceeds from exercise of stock options Excess tax benefit from share-based payment arrangements Purchase of immature shares for minimum tax withholdings ) ) Refinancing of senior credit facility: Proceeds from borrowings on refinancing of senior credit facility - Repayments on senior credit facility – due 2013 ) - Payment of debt issuance costs ) - Net cash provided (used) by financing activities ) Effect of exchange rate changes on cash and cash equivalents ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Cash paid during the three months for: Interest, including cash paid under interest rate swap agreements $ $ Income taxes, net of refunds $ $ See accompanying notes to condensed consolidated financial statements. 6 Table of Contents KINETIC CONCEPTS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 1.Summary of Significant Accounting Policies (a)Basis of Presentation The condensed consolidated financial statements presented herein include the accounts of Kinetic Concepts, Inc., together with its consolidated subsidiaries.All inter-company balances and transactions have been eliminated in consolidation.The consolidated entity is referred to herein as "KCI®."The condensed consolidated financial statements appearing in this quarterly report on Form 10-Q should be read in conjunction with the consolidated financial statements and notes thereto included in KCI's Annual Report on Form 10-K for the fiscal year ended December 31, 2010. The accompanying condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP” or “the Codification”) for interim financial information and in accordance with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information necessary for a fair presentation of results of operations, financial position and cash flows in conformity with GAAP.Operating results from interim periods are not necessarily indicative of results that may be expected for the fiscal year as a whole.The condensed consolidated financial statements reflect all adjustments, consisting of normal recurring accruals, considered necessary for a fair presentation of our results for the interim periods presented.Certain prior-period amounts have been reclassified to conform to the 2011 presentation. We have three reportable operating segments which correspond to our business units: Active Healing Solutions™ (“AHS”); LifeCell™; and Therapeutic Support Systems (“TSS”).We have three primary geographic regions for which we provide supplemental information: Americas, which is comprised principally of the United States and includes Canada, Puerto Rico and Latin America; EMEA, which is comprised principally of Europe and includes the Middle East and Africa; and APAC, which is comprised of the Asia Pacific region. (b)Income Taxes We compute our quarterly effective income tax rate based on our annual estimated effective income tax rate plus the impact of any discrete items that occur in the quarter.The effective income tax rate for the first quarter of 2011 was 27.3% compared to 30.0% for the prior year quarter.The lower effective income tax rate in the first quarter of 2011 resulted primarily from a higher percentage of taxable income being generated in lower-tax foreign jurisdictions. (c)Derivative Financial Instruments and Fair Value Measurements We use derivative financial instruments to manage the economic impact of fluctuations in interest rates.We do not use financial instruments for speculative or trading purposes.Periodically, we enter into interest rate protection agreements to modify the interest characteristics of our outstanding debt.We designated our interest rate swap agreements as cash flow hedge instruments.Each interest rate swap is designated as a hedge of interest payments associated with specific principal balances and terms of our debt obligations.These agreements involve the exchange of amounts based on variable interest rates for amounts based on fixed interest rates, over the life of the agreement, without an exchange of the notional amount upon which the payments are based.The differential to be paid or received, as interest rates change, is accrued and recognized as an adjustment to interest expense related to the debt. We also use derivative financial instruments to manage the economic impact of fluctuations in currency exchange rates on our intercompany balances and corresponding cash flows and to manage our transactional currency exposures when our foreign subsidiaries enter into transactions denominated in currencies other than their local currency.We enter into foreign currency exchange contracts to manage these economic risks.These contracts are not designated as hedges; as such, we recognize the fair value of these instruments as an asset or liability with income or expense recognized in the current period.Gains and losses resulting from the foreign currency fluctuations impact on transactional exposures are included in foreign currency gain (loss) in our condensed consolidated statements of earnings. 7 Table of Contents As required, all derivative instruments are recorded on the balance sheet at fair value.The fair values of our interest rate swap agreements and foreign currency exchange contracts are determined based on inputs that are readily available in public markets or can be derived from information available in publicly-quoted markets, which represent level 2 inputs as defined by the Codification.We estimate the effectiveness of our interest rate swap agreements utilizing the hypothetical derivative method.Under this method, the fair value of the actual interest rate swap agreement is compared to the fair value of a hypothetical swap agreement that has the same critical terms as the portion of the loan being hedged.Changes in the effective portion of the fair value of the remaining interest rate swap agreement are recognized in other comprehensive income, net of tax, until the hedged item is recognized into earnings. (d)Concentration of Credit Risk KCI has a concentration of credit risk with financial institutions related to its derivative instruments and the note hedge described in Note 3.As of March 31, 2011, Bank of America and JP Morgan Chase held equity hedges related to our convertible note hedge, as described in Note 3, in notional amounts of approximately $176.5 million each.Bank of America was also the counterparty on some of our interest rate protection agreements and our foreign currency exchange contracts in notional amounts totaling $54.0 million and $2.3 million, respectively.Additionally, JP Morgan Chase was a counterparty on some of our foreign currency exchange contracts in notional amounts totaling $2.2 million.We use master netting agreements with our derivative counterparties to reduce our risk and use multiple counterparties to reduce our concentration of credit risk. (e)Other Significant Accounting Policies For further information on our significant accounting policies, see Note 1 of the notes to the consolidated financial statements included in KCI's Annual Report on Form 10-K for the fiscal year ended December 31, 2010. NOTE 2.Supplemental Balance Sheet Data (a)Accounts Receivable, net Accounts receivable consist of the following (dollars in thousands): March 31, December 31, Gross trade accounts receivable: Americas: AHS and TSS $ $ LifeCell Subtotal Americas EMEA APAC Total trade accounts receivable Less:Allowance for revenue adjustments ) ) Gross trade accounts receivable Less:Allowance for bad debt ) ) Net trade accounts receivable Other receivables $ $ 8 Table of Contents Americas trade accounts receivable consist of amounts due directly from acute and extended care organizations; third-party payers (“TPP”), both governmental and non-governmental; and patient pay accounts.Included within the TPP accounts receivable balances are amounts that have been or will be billed to patients once the primary payer portion of the claim has been settled by the TPP.EMEA and APAC trade accounts receivable consist of amounts due primarily from acute care organizations. The domestic TPP reimbursement process requires extensive documentation which has had the effect of slowing both the billing and cash collection cycles relative to the rest of the business, and therefore, could increase total accounts receivable.Because of the extensive documentation required and the requirement to settle a claim with the primary payer prior to billing the secondary and/or patient portion of the claim, the collection period for a claim in our homecare business may, in some cases, extend beyond one year prior to full settlement of the claim. We utilize a combination of factors in evaluating the collectibility of our accounts receivable.For unbilled receivables, we establish reserves to allow for expected denied or uncollectible items.In addition, items that remain unbilled for more than a specified period of time, or beyond an established billing window, are reserved against revenue.For billed receivables, we generally establish reserves using a combination of factors including historic adjustment rates for credit memos and cancelled transactions, historical collection experience, and the length of time receivables have been outstanding.The reserve rates vary by payer group.In addition, we record specific reserves for bad debt when we become aware of a customer's inability or refusal to satisfy its debt obligations, such as in the event of a bankruptcy filing. (b)Inventories, net Inventories are stated at the lower of cost (first-in, first-out) or market (net realizable value).Inventories consist of the following (dollars in thousands): March 31, December 31, Finished goods and tissue available for distribution $ $ Goods and tissue in-process Raw materials, supplies, parts and unprocessed tissue Less:Amounts expected to be converted into equipment for short-term rental ) ) Reserve for excess and obsolete inventory ) ) $ $ NOTE 3.Long-Term Debt Long-term debt consists of the following (dollars in thousands): March 31, December 31, Senior Credit Facility – due 2016 $ $ - Senior Credit Facility – due 2013 - Senior Revolving Credit Facility – due 2016 - - Senior Revolving Credit Facility – due 2013 - - 3.25% Convertible Senior Notes due 2015 Less:Convertible Notes Discount, net of accretion ) ) Less:Current installments ) ) $ $ 9 Table of Contents The fair value of the senior credit facility – due 2016 and the convertible senior notes was $543.1 million and $861.7 million, respectively, at March 31, 2011.The fair value of the senior credit facility – due 2013 and the convertible senior notes was $527.3 million and $727.9 million, respectively, at December 31, 2010. The fair value of our senior credit facility – due 2016, the senior credit facility – due 2013 and the convertible senior notes was estimated based upon open-market trades and related market quotations at or near quarter or year-end. Senior Credit Facility In January 2011, we entered into a new credit agreement which was used to refinance existing debt under the prior senior credit facility and will also be used for general corporate purposes.The new credit agreement provides for (i) a $550.0 million term A facility that matures in January 2016, and (ii)a $650.0 million revolving credit facility that matures in January 2016 (the “2016 Senior Credit Facility”). Up to $75.0 million of the revolving credit facility is available for letters of credit and up to $25.0 million of the revolving credit facility is available for swing-line loans.Amounts available under the revolving credit facility are available for borrowing and reborrowing until maturity.At March 31, 2011, no revolving credit loans were outstanding and we had outstanding letters of credit in the aggregate amount of $11.6 million.The resulting availability under the revolving credit facility was $638.4 million. The Company also has the right at any time to increase the total amount of its commitments under the 2016 Senior Credit Facility by an aggregate additional amount up to $500.0 million. Interest. Amounts outstanding under the 2016 Senior Credit Facility (other than swing line loans) bear interest at a rate equal to (A) the base rate, defined as the highest of (i) Bank of America’s prime rate, (ii) 50 basis points above the federal funds rate, and (iii) 100 basis points above the one-month Eurocurrency rate (the LIBOR rate), or (B) the Eurocurrency rate, in each case plus an applicable margin.The applicable margin varies in reference to the Company’s consolidated leverage ratio and ranges from 1.25% to 2.25% in the case of loans based on the Eurocurrency rate and 0.25% to 1.25% in the case of loans based on the base rate.Swing line loans made under the 2016 Senior Credit Facility bear interest at the base rate plus an applicable margin.We must also pay (i)a fee, which may range from 0.25% to 0.40%, on the actual daily amount by which the revolving credit commitment exceeds the revolving credit loans (excluding swing line loans), and (ii)a fee, equal to the applicable margin as applied to Eurocurrency rate loans, on the daily amount available to be drawn under each letter of credit issued under the 2016 Senior Credit Facility.As of March 31, 2011, our nominal interest rate on borrowings under the 2016 Senior Credit Facility was 2.060%. We may choose base rate or Eurocurrency pricing and may elect interest periods of 1, 2, 3 or 6 months for the Eurocurrency borrowings. Interest on base rate borrowings is payable quarterly in arrears.Interest on Eurocurrency borrowings is payable at the end of each applicable interest period or every three months in the case of interest periods in excess of three months.Interest on all past due amounts will accrue at 2.00% over the applicable rate. Collateral. The 2016 Senior Credit Facility is secured, subject to certain exceptions, by a first priority lien and security interest in (a) substantially all shares of capital stock of each of our present and future subsidiaries (limited in the case of certain subsidiaries to 65% of the voting stock of such entity). Guarantors. Our obligations under the 2016 Senior Credit Facility are guaranteed, subject to certain exceptions, by each of our direct and indirect 100% owned subsidiaries, other than foreign subsidiaries or subsidiaries whose only assets are investments in foreign subsidiaries. Maturity. The 2016 Senior Credit Facility matures on January 7, 2016. Voluntary Prepayments. We may prepay, in full or in part, borrowings under the 2016 Senior Credit Facility without premium or penalty, subject to minimum prepayment amount and increment limitations. Mandatory Repayments. We must make periodic prepayments of an aggregate principal amount of the term loans equal to (i) 100% of the net cash proceeds of certain dispositions of property, (ii) 100% of the net cash proceeds of the issuance or incurrence of certain indebtedness and (iii) 50% of the net cash proceeds received from certain equity issuances. Representations. The 2016 Senior Credit Facility contains representations generally customary for similar facilities and transactions. 10 Table of Contents Covenants. The 2016 Senior Credit Facility contains affirmative and negative covenants customary for similar facilities and transactions.The material covenants and other restrictive covenants in the senior credit agreement are summarized as follows: · quarterly and annual financial reporting requirements; · limitations on other debt, with baskets for, among other things, the convertible senior notes, debt used to acquire fixed or capital assets, debt of foreign subsidiaries, senior unsecured notes, certain intercompany debt, debt of newly-acquired subsidiaries, debt under certain nonspeculative interest rate and foreign currency swaps and certain additional debt; · limitations on other liens, with baskets for certain ordinary-course liens and liens securing certain permitted debt above; · limitations on mergers or consolidations and on sales of assets with baskets for certain ordinary course asset sales and certain asset sales for fair market value; · limitations on investments, with baskets for certain ordinary-course extensions of trade credit, investments in cash equivalents, certain intercompany investments, interest rate and foreign currency swaps otherwise permitted, investments constituting certain permitted debt and certain acquisitions; · limitations on early retirement of subordinated debt with a basket for certain prepayments of debt of foreign subsidiaries; · limitations on changes in the nature of the business, on changes in our fiscal year, and on changes in organizational documents; · limitations on changes in accounting policies or reporting practices; and · limitations on capital expenditures. We are permitted to pay dividends on our capital stock or effect unlimited repurchases of our capital stock when our pro forma leverage ratio, as defined in the 2016 Senior Credit Facility, is less than or equal to 2.50 to 1.00 and there is no default under the 2016 Senior Credit Facility.In the event the leverage ratio is greater than 2.50 to 1.00, payment of dividends on, and open market repurchases of, our capital stock are limited to $150.0 million in any fiscal year until such time as the leverage ratio has been restored.In addition to the foregoing, we are permitted to make additional open market repurchases of our capital stock in an aggregate purchase price amount not to exceed $300.0 million. The 2016 Senior Credit Facility contains financial covenants requiring us to meet certain leverage and fixed charge coverage ratios.It will be an event of default if we permit any of the following: · as of the last day of any fiscal quarter, our leverage ratio of debt to EBITDA, as defined in the senior credit agreement, to be greater than a maximum leverage ratio, set at 3.75 to 1.00 until the fiscal quarter ending March 31, 2014, upon which date, and thereafter, the maximum leverage ratio will be 3.50 to 1.00; and · as of the last day of any fiscal quarter, our ratio of EBITDA (with certain deductions) to fixed charges to be less than a minimum fixed charge coverage ratio of 1.15 to 1.00. Events of Default. The 2016 Senior Credit Facility contains events of default including, but not limited to, failure to pay principal or interest, breaches of representations and warranties, violations of affirmative or negative covenants, cross-defaults to other indebtedness, a bankruptcy or similar proceeding being instituted by or against us, rendering of certain monetary judgments against us, impairments of loan documentation or security, changes of ownership or operating control and defaults with respect to certain ERISA obligations. As of March 31, 2011, we were in compliance with all covenants under the senior credit agreement. 3.25% Convertible Senior Notes and Related Note Hedge and Warrants In 2008, we issued $690.0 million aggregate principal amount of 3.25% convertible senior notes due 2015 (the “Convertible Notes”).The notes are governed by the terms of an indenture dated as of April 21, 2008 (the “Indenture”).Concurrently with the issuance of the Convertible Notes, we entered into a convertible note hedge (the “Note Hedge”) and warrant transactions (the “Warrants”) with affiliates of the initial purchasers of the notes.These consist of purchased and written call options on KCI common stock.The Note Hedge and Warrants are structured to reduce the potential future economic dilution associated with conversion of the notes and to effectively increase the initial conversion price to $60.41 per share, which was approximately 50% higher than the closing price of KCI’s common stock on April 15, 2008.As of March 31, 2011 and December 31, 2010, we were in compliance with all covenants under the Indenture for the Convertible Notes. 11 Table of Contents Conversion. Holders of the Convertible Notes may convert their notes at their option on any day prior to the close of business on the business day immediately preceding October 15, 2014 only if one or more of the following conditions are satisfied: during any fiscal quarter commencing after June 30, 2008, if the last reported sale price of our common stock for at least 20 trading days in the period of 30 consecutive trading days ending on the last trading day of the preceding fiscal quarter is greater than or equal to 130% of the conversion price of the notes in effect on each applicable trading day; during the five business day period following any five consecutive trading day period in which the trading price for the notes (per $1,000 principal amount of the notes) for each such trading day was less than 98% of the last reported sale price of our common stock on such date multiplied by the applicable conversion rate; or if we make certain significant distributions to holders of our common stock or enter into specified corporate transactions. The notes are convertible, regardless of whether any of the foregoing conditions have been satisfied, on or after October15, 2014 at any time prior to the close of business on the third scheduled trading day immediately preceding the stated maturity date. Upon conversion, holders will receive cash up to the aggregate principal amount of the notes being converted and shares of our common stock in respect of the remainder, if any, of our conversion obligation in excess of the aggregate principal amount of the notes being converted.The initial conversion rate for the notes is 19.4764 shares of our common stock per $1,000 principal amount of notes, which is equivalent to an initial conversion price of approximately $51.34 per share of common stock and represents a 27.5% conversion premium over the last reported sale price of our common stock on April 15, 2008, which was $40.27 per share.The conversion rate and the conversion price are subject to adjustment upon the occurrence of certain events, such as distributions of dividends or stock splits.As of March 31, 2011, our Convertible Notes were not convertible by the holders thereof. For further information on our Convertible Notes and related Note Hedge and Warrants, see Note 5 of the notes to the consolidated financial statements included in KCI's Annual Report on Form 10-K for the fiscal year ended December 31, 2010. NOTE 4.Derivative Financial Instruments and Fair Value Measurements We are exposed to credit loss in the event of nonperformance by counterparties to the extent of the fair values of the outstanding interest rate swap agreements and foreign currency exchange contracts, but we do not anticipate nonperformance by any of the counterparties.For further information on our Derivative Financial Instruments, see Note 6 of the notes to the consolidated financial statements included in KCI's Annual Report on Form 10-K for the fiscal year ended December 31, 2010. Interest Rate Protection At March 31, 2011 and December 31, 2010, we had 20 and 18 interest rate swap agreements in effect, respectively, pursuant to which we have fixed the rate on an aggregate $491.0 million and $444.5 million, respectively, notional amount of our outstanding variable rate debt at a weighted average interest rate of 0.869% and 1.226%, respectively, exclusive of the Eurocurrency Rate Loan Spread as disclosed in the senior credit agreement. As of March 31, 2011, we had also entered into additional interest rate swap agreements to convert $150.0 million of our variable-rate debt to a fixed rate basis at interest rates ranging from 0.714% to 0.940%, exclusive of the Eurocurrency Rate Loan Spread as disclosed in the senior credit agreement.These agreements become effective on June 30, 2011 for $50.0 million and September 30, 2011 for $100.0 million and were designated as cash flow hedge instruments. As a result of the interest rate swap agreements in effect as of March 31, 2011 and December 31, 2010, approximately 95.8% and 93.2%, respectively, of our long-term debt outstanding, including the Convertible Notes, was subject to a fixed interest rate. 12 Table of Contents The interest rate swap agreements have quarterly interest payments, based on three-month LIBOR, due on the last day of March, June, September and December.The fair value of the swap agreements was zero at inception.At March 31, 2011 and December 31, 2010, the aggregate fair value of our interest rate swap agreements was negative and was recorded as a liability of approximately $1.2 million and $1.7 million, respectively.This amount was also recorded in other comprehensive income, net of tax.No asset derivatives were held as of March 31, 2011 and December 31, 2010 related to our interest rate swap agreements.The ineffective portion of these interest rate swaps was not significant for the first quarters of 2011 and 2010.As of March 31, 2011 and December 31, 2010, the amount of hedge loss to be reclassified from Accumulated Other Comprehensive Income over the next 12 months was $1.2 million and $1.7 million, respectively.If our interest rate protection agreements were not in place, interest expense would have been approximately $1.0 million and $3.0 million lower for the three months ended March 31, 2011 and 2010, respectively. Foreign Currency Exchange Risk Mitigation At March 31, 2011 and December 31, 2010, we had foreign currency exchange contracts to sell or purchase $44.6 million and $92.1 million, respectively, of various currencies.The periods of the foreign currency exchange contracts generally do not exceed one year and correspond to the periods of the exposed transactions or related cash flows. Fair Value Measurements The following tables set forth the location and aggregate fair value amounts of all derivative instruments with credit-related contingent features (dollars in thousands): Asset Derivatives Liability Derivatives Balance Fair Value Balance Fair Value Sheet March 31, December 31, Sheet March 31, December 31, Location Location Derivatives designated as hedging instruments Interest Prepaid Accrued rate swap expenses expenses agreements and other $
